IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA
MARY ANN GRIFFIN,
                                       NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                       FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED
v.
                                       CASE NO. 1D13-5875
GLENN R. GRIFFIN, JR.,

      Appellee.

_____________________________/

Opinion filed September 11, 2014.

An appeal from the Circuit Court for Santa Rosa County.
John L. Miller, Judge.

Mary Ann Griffin, pro se, Appellant.

Timothy J. Nusser of Timothy J. Nusser, P.A., Pensacola, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, THOMAS, and CLARK, JJ., CONCUR.